     Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 1 of 19



                     UNITED STATED DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

OLIVIA ELISE JONES                        §
         PLAINTIFF,                       §
                                          §
v.                                        §   CASE NO.
                                          §
BOARD OF REGENTS OF                       §
UNIVERSITY OF HOUSTON                     §   JURY REQUESTED
        DEFENDANTS.                       §


      PLAINTIFF OLIVIA ELISE JONES’ ORIGINAL COMPLAINT

      1.     This case alleges a violation of due process under the Fourteenth

Amendment. Such is codified under 42 U.S.C. §§1983 and 1985. This cause of

action also arises under Title II and Title III of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. Section 12101, et. seq., as amended, and section 504 of the

Rehabilitation Act of 1973, as amended. This case also involves Title VI of the

Civil Rights Act, 42 U.S.C. §2000d, as amended. Further, the Civil Rights Act

Attorney Fees Act, as amended, is applicable to this case under 42 U.S.C. 1988.

      2.     This case also alleges state claims under pendent or supplemental

jurisdiction for the Texas Deceptive Trade Practices Act.

      3.     Jurisdiction of this Court is invoked under 28 U.S.C. §1343 (1).
     Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 2 of 19



      4.       The acts or omissions which serve as the basis for this cause of action

occurred in Houston, Harris County, Texas, and venue is proper in the Court under

29 U.S.C. § 1391(b).

                                      PARTIES

      5.       Plaintiff Olivia Elise Jones (“Jones”) is twenty-five years old. She

currently resides in Houston, Harris County, Texas.

      6.       Defendant Board of Regents of University of Houston (“Board”) was

created by the Texas Legislature. The Board may be sued by serving its

Chancellor, Renu Khator, at 4800 Calhoun Road, Houston, Texas 77204.

                            FACTUAL BACKGROUND

Background

      7.       Olivia Elise Jones is an African-American female.

      8.       Jones attended Baylor University (“Baylor.       She graduated from

Baylor University in May 2014.

      9.       While at Baylor, Jones became more interested in becoming an

optometrist.    On the campus of Baylor, she was introduced to an optometry

program offered by the University of Houston (“UH”).

      10.      She applied for their optometry program and was accepted into their

summer program in May of 2014.

The TEXOCOP Program


                                           2
     Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 3 of 19



      11.    UH created the Texas Optometric Career Opportunity Program

(“TEXOCOP”) in 1987 in order to enhance the diversity of the optometry field.

      12.    The six-week summer program was designed to recruit and retain

underrepresented minority students and replicate the rigors of UH’s College of

Optometry (“UHCO”) doctorate program.

      13.    After completion of the summary program, students would later be

notified whether they were admitted into UHCO.

      14.    The program is no longer listed as an offering on UH’s website.

First year of Optometry School

      15.    After completion of TEXOCOP, Jones was notified that she was

admitted into UHCO in the class of 2019. She began the optometry program in

August of 2015.

      16.    In November 2015, Jones began experiencing serious health

complications that required her to go to the emergency room.           She notified

professors and members of administration about her hospitalization.

      17.    The emergency room visit occurred near the time lab finals. She

messaged two professors. One professor allowed her to reschedule her exam. The

other professor stated that it would be too difficult to reschedule her. She obtained

a poor grade in that class as a result.




                                          3
     Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 4 of 19



      18.    Jones was diagnosed with Polycystic Ovary Syndrome (“PCOS”) and

Endometriosis, as well as Attention Deficit Disorder (“ADD”).

      19.     In February 2016, Jones informed UHCO Office of Optometry

Relations Mr. Lyle Tate (“Tate”), Associate Dean of Student Affairs and

Accommodations Liaison Melissa Mares (“Mares”), and Associate Dean Kimberly

Lambreghts (“Lambreghts”) that she was going to need surgery to address her

painful reproductive health condition. She also informed faculty that she would be

limited in her ability to sit, stand and walk for extended periods of time.

      20.    She decided to wait before she had the surgery because the surgery

required her to be limited and/or out of school for approximately six months.

      21.    Jones attended at least five doctor’s appointments and one

hospitalization during the spring semester of 2016.

      22.    Professor Applegate (“Applegate”) contacted Dr. Lambreghts about

Jones missing class and special accommodations.

      23.    Despite notifying staff, Jones was not afforded accommodations

required as part of UH’s compliance with the Americans with Disability Act

(“ACT”) and Section 504 of the Rehabilitation Act.

Second Year of Optometry School

      24.    During the fall semester of 2016, Jones continued to suffer chronic

pain during her second year of optometry school. However, the pain affected


                                           4
     Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 5 of 19



Jones’ class attendance. She had at least four doctor’s appointments that required

her to miss work.

      25.    During this semester, Jones was required take UHCO’s Competency

Exam. This exam requires students to demonstrate that they are have mastered the

prerequisite clinic knowledge necessary for a second-year student to enter General

Clinic – OPTO 6291 and are able to see patients in the University Eye Institute

Family Practice Service.

      26.    The requirements for OPTO 6291 are listed in the handbook that is on

the website of the optometry.

      27.    Jones passed her exam, thereby meeting the requirements to attend the

annual White Coat Ceremony.

      28.    After taking her exams in December 2016, Jones received a grade of

“F” in OTP 6363 and a C in OPTO 6163. These courses were taught by Dr. Janice

Wensveen (“Wensveen”), who is married to UHCO Dean Dr. Earl L. Smith III

(“Smith”).

      29.    Jones contacted Wensveen prior to the final exam to discuss

preparation for the final exams. Wensveen denied her request to review the prior

exams before the final exam.




                                        5
     Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 6 of 19



      30.   Wensveen denied Jones’ request to discuss the final exams and the

grades given for those classes. Wensveen did not have a grading scale in her

syllabus by which to determine the basis of the grades.

      31.   Jones then contacted the Office of Optometry Relations regarding

repeating the OPTO 6363 course. She was told that OPTO 6363 was a prerequisite

to attend the White Coat Ceremony, despite that requirement not being in the

UHCO handbook.

      32.   The basis for her denial to attend the White Coat Ceremony was the

handbook located on the main campus’ website, which had different requirements

than the handbook located on the optometry school’s website.

Dr. Lambreghts’ Threats

      33.   Jones contacted Lambreghts, who threatened her and told her that she

was not allowed to speak to the Dean. Jones was told to “tread lightly” and to

“watch herself.” Lambreghts indicated that she made the rules and that Jones was

not allowed to have a grade appear hearing. Lambreghts also stated that Jones was

barred from contacting any of Jones’ professors or the Dean about Lambreghts’

decision. Jones was threated to be found guilty of unprofessional conduct if she

tried to appeal Lambreghts’ decision about Jones grades or Jones not being

allowed to attend the White Coat Ceremony.




                                         6
     Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 7 of 19



       34.   Jones and her parents contacted Dean Smith, but they did not get an

answer.

       35.   Jones and her parents then contacted Mares. She requested to speak

with Dean Smith and sent a follow-up email to Mares with the same request and

concern about Lambreghts’ threats.

       36.   On December 20, 2016, Jones received a letter via email that was

backdated to December 15, 2016, stating that she was suspended from UHCO for

earning 4 grades below a C in one semester.

       37.   On the same date, Mares emailed Jones stating that Jones had to do

whatever Lambreghts’ stated and that she was denied the right to appeal the grades

assigned to her.

       38.   Mares specifically stated that “trying to find a loophole isn’t going to

be effective and will not be in the best use of your time and could be deemed

unprofessional conduct so I caution you to only discuss things with me as the letter

states.”

       39.   On the same day, Jones email Dr. Heather Anderson (“Anderson”),

UHCO’s Academic Committee Chair, requesting a grade appeal hearing.

       40.   On the next day, Mares told Jones that Lambreghts ordered her to pull

Jones’ white coat out of the stack of white coats to be distributed and to destroy the




                                          7
     Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 8 of 19



ceremony pamphlets because they contained Jones’ name.           Mares stated that

Lambreghts had “hurdles set up” for Jones for questioning Lambreghts’ authority.

      41.   The White Coat Ceremony is held on January 6, 2017. Jones was not

in attendance.

      42.   Male students who failed OPTO 6363 were allowed to participate in

the White Coat Ceremony.

      43.   Jones’ parents flew from her original home in Dallas to meet and

report the issues with UH Chancellor. They requested UH to investigate and

protect Jones from Lambreghts.

      44.   Lambreghts notified the professors and the Academic Committee to

remove Jones from the rosters.

      45.   Jones received an emailed from Dr. Ralph Herring (“Herring”),

UHCO’s Assistant Dean for Professional Studies, stating that “pending resolution

of your academic status, you are to follow the limited curriculum which Dr.

Lambreghts detailed in her December meeting to you.”

Spring 2017

      46.   Jones submitted a letter to the Academic Committee Chair appealing

her automatic suspension based on medical disability. On the same day, Jones’s

parents emailed Dean Smith regarding Lambreghts’ threats, due process concerns,

disability concerns and other issues. They asked for the Dean to intervene.


                                         8
      Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 9 of 19



       47.   On January 17, 2017, a hearing was held by the Academic Committee.

       48.   On January 18, 2017, Dr. Jones met with Dr. Dimitri Litvinov

(“Litvinov”), UH’s Vice Provost & Dean of the Graduate School. He would

contact UHCO. Meanwhile, he told her to follow the policies in the UHCO’s

Student Handbook during the investigation and to attend all courses she enrolled

in.

       49.   Two days later, Litvinov met with someone at UHCO and stated he

was no longer able to help her and that his “hands were tied.” He stated that she

would no longer be a student at UHCO. Shortly after the meeting, Litvinov

resigned as the Vice Provost and Dean.

       50.   On January 21, 2017, Jones received the Academic Committee’s

decision letter. Her appeal was denied.

       51.   President Renu Khator sent a campus wide email to UH systems

stating that they could contact her if confronted with a problem that they were

unable to resolve. Jones responded to the email about what was going on in

UHCO, but Jones did not receive any communication back.

       52.   On January 26, 2017, Jones called the Senior Executive Assistant to

the President of UH about the problems she was dealing with in UHCO. She

requested a meeting but the meeting was denied.




                                          9
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 10 of 19



         53.   On January 27, 2017, Jones appealed the Academic Committee’s

decision.

         54.   On January 30, 2017, Jones submitted documentation to the Dean of

her medical diagnoses.

         55.   On February 6, 2017, Dean Smith and Anderson disseminated Jones

medical documentation to others without Jones prior knowledge or consent.

         56.   The Academic Committee wrote a letter to the Dean stating that they

believed that they should not have to accommodate Jones disabilities and

impairments.

         57.   On or about February 8, 2017, the Academic Committee upheld the

previous decision to suspend Jones.

         58. Jones and another African-American male were suspended from the

program, which other non-African-Americans were reinstated in the program.

Attempt at Readmission

         59.   On February 28, 2017, Jones emailed Tate and Tiffany Robinson,

employee in the UHCO department, a notification of readmission for the fall of

2017 per UHCO’s readmissions after sanctions policy.         Tate’s email sent an

automatic response that he was out of the office. Neither person responded to the

email.




                                         10
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 11 of 19



      60.    On March 8, 2017, Jones learn of the UH’s Center for Students and

Disabilities (“CSD”).    The Academic Accommodations Evaluation Committee

evaluated Jones disabilities and impairments and approved seventeen academic

adjustments and accommodations. She was directed to report her issues to UH’s

Equal Opportunity Services Office.

      61.    She filed her complaint with the Equal Opportunity Services (“EOS”)

Office on April 10, 2017.

      62.    On April 17, 2017, Tate emailed Jones stating that her readmission

application was sent to the “SPAM” folder in his email. Therefore, her request for

readmissions was not considered by the Admissions Committee. UHCO was no

longer accepting applicants for the fall of 2017.

      63.    Ian Armstrong (“Armstrong”) was assigned as the investigator from

the EOS.        He received responses from Smith, Lambreghts, Dr. Boltz

(Administration Chair, Accreditation Council of Optometric Education), Mares

and Anderson.

      64.    On April 26, 2017, Jones files a complaint with the U.S. Department

of Education, but the investigation was closed because the school or another

agency was already investigating the same allegations.

      65.    On May 16, 2017, Jones requested assistance accommodations from

the EOS via email.


                                          11
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 12 of 19



      66.    On June 13, 2017, after more than 60 days had passed since the EOS

complaint was filed, Jones filed with the U.S. Department of Justice, Education

Opportunities Section. The investigation as forwarded to the U.S. Department of

Education.

      67.    On June 23, 2017, Armstrong called Jones and asked her if she was

seeking monetary compensation from UH. Jones stated that she wanted to get

back into UHCO with protection from harassment, discrimination and retaliation.

He also stated that another UH agency was investigating the dissemination of

Jones’ medical records.

      68.    On July 27, 2017, Dr. Anthony Baker of the EOS stated that UH was

not going to provide her any form of interim accommodation during their

investigation. He stated that she would have to contact the same administration in

UHCO to get back in school.

2018 School Year

      69.    On September 9, 2017, Jones filed a complaint with the US.

Department of Education, Office of Civil Rights.

      70.    Around this time, Jones found out that Armstrong resigned from UH.

He did not notify her of his resignation.

      71.    Jones requested documentation through the Texas Public Information

Act regarding emails among Smith, Lambreghts, Mares and the Executive Director


                                            12
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 13 of 19



of UHCO. The requests were not given, so she contact the Attorney General

regarding her requests.

      72.    Meanwhile, UH is sending Jones collection letters demanding

payment of delinquent fees. Jones was not aware or nor did she accumulate

delinquent fees to her account.

      73.    After contacting speaking with the Department of Education, Jones

received an email from Daniela Monkiewicz, Director of Investigations from the

EOS, regarding her complaint. The email contact was on November 10, 2017, but

a letter contained in the email stating her appeal deadline had passed was

backdated to April 10, 2017, from Ian Armstrong.

      74.    On January 5, 2018, Jones makes a video regarding the verbal abuse

and harassment she endured at the hands of UHCO. Within the video was a

recording of a conversation she had with Dean Smith. Approximately one month

later, Dean Smith resigned.

                    LEGAL ALLEGATIONS AND RELIEF

      75.    Paragraphs one (1) through seventy-four (74) of this complaint are

incorporated by reference and made a part of Relief One through Six.

                                   RELIEF ONE

                                  Injunctive Relief




                                         13
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 14 of 19



      76.   Jones has no plain, adequate or complete remedy at law to redress the

wrongs alleged, and this suit for injunctive relief is the only means of securing

adequate relief.    Jones suffered, is now suffering and will continue to suffer

irreparable injury from the Defendant’s policy, practice, custom and usage, as set

forth herein, until and unless enjoined by the Court. Fourteenth Amendment and

42 U.S.C. §§ 1983, 1985(3).

      77.   Jones asks the Court to order Defendant to lift retroactively all

suspensions and disciplinary letters, and further, purge their records, files, and

academic transcripts of all references to such suspensions and disciplinary letters.

42 U.S.C. § 1983.

      78.   Jones is entitled to prospective injunctive relief as to Defendant. 42

U.S.C. § 1983.

                                LEGAL RELIEF

                                    Relief One

      79.   In intentional violation of the Fourteenth Amendment to the

Constitution of the United States, codified as 42 U.S.C. § 1983, staff of the school

of optometry acted arbitrarily and capriciously under color of law and proximately

deprived Jones of her constitutional right of due process.       The policies and

procedures of the University of Houston allow for students to contest grades.

However, Lambreghts purposed through threats and actions to end Jones’


                                        14
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 15 of 19



academic career after she challenged the ability to participate in the white coat

ceremony and sought accommodation assistance above and beyond Lambreghts.

The wanton acts were oppressively done with malice. Therefore, Jones is entitled

to compensatory and punitive damages.

                                    Relief Two

      80.   Lambreghts, Mares, and others, acting under color of law, conspired

against Jones to have her removed from optometry school and prevented from

receiving accommodations. In furtherance of such conspiracy, she was prevented

from appealing the grades received in certain classes, although the school’s policy

allows for a grade appeal. Jones is entitled to recover for conspiracy. 42 U.S.C.

§§ 1983 and 1985(3).

                                   Relief Three

      81.   In intentional violation of the Title II and Title III of the Americans

with Disability Act and section 504 of the Rehabilitation Act of 1973, UH

discriminated against Jones by refusing to consider her medical conditions despite

multiple requests and absences with documentation, by arbitrarily declaring that

her medical issues did not rise to the level of being a “disability,” and by denying

her accommodations and services as a result of having a disability. Additionally,

Jones has a retaliation claim for the university refusing to adhere to her necessity

for accommodations, for Lambreght specifically seeking to have her removed from


                                        15
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 16 of 19



the program after requesting accommodations and questioning that student

handbook, and for the university purposely not responding to her reapplication in

order to prevent her from enrolling in the program, Jones is entitled to

compensatory and punitive damages.

                                    Relief Four

      82.    Defendant violated the Texas Deceptive Trade Practices Act of the

Texas Business & Commerce Code § 17.49(b)(1), (2), (3), (5), (12), and (24) when

UH engaged in false, misleading, unfair or deceptive acts and practices. The acts

and practices including but are not limited to the following ways: services and

facilities available to students with disabilities; the appropriateness of its course

and programs to the employment objectives that the programs are designed to

meet; the nature and availability of any tutorial or specialized instruction, guidance

and counseling, or other supplementary assistance UH will provide to its students,

before during or after the completion of the course; the nature and extent of

prerequisites established for enrollment in courses and/or the participation in

events, services or extracurricular activities; the requirements for successfully

completing the course or study or program; the circumstances that would constitute

grounds for terminating the student’s enrollment; deceptively publishing,

distributing, marketing, and advertising conflicting versions of the UHCO’s

student handbook, course catalog, policies and procedures; TEXOCOP program;


                                         16
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 17 of 19



UH’s student bill of rights, and EEO’s investigation into policies and procedures

and providing services, rights and protections to Jones, who reported herself to be a

victim of ongoing harassment, discrimination, and abuse. UH’s wrongful conduct

caused injury to Jones, a consumer, resulting in actual and mental-anguish

damages. Jones is entitled to a trebling of damages due to the intentional and/or

knowing acts of Defendant.      Defendant received notice as required by Texas

Business & Commerce Code § 17.505(a).

                                    Relief Five

      83.    Jones was one of two African-Americans who were suspended from

the UHCO program. The Board has a history of reinstating non-African-American

students in UHCO who were suspended for academic reasons.              Jones had a

justifiable reason for missing class due to her disability status, yet she was not

reinstated. In an attempt to reapply and file complaints with the Office of Civil

Rights and other entities, the Board retaliated against Jones. Such discrimination

was intentional. Jones is entitled to compensatory and punitive damages.

                                     Relief Six

      84.    Under the Civil Rights Attorney Fees Award Act, Jones is entitled to

reasonable attorney fees and costs. 42 U.S.C. § 1988. Jones is entitled to recover

reasonable and necessary attorney fees under Texas Civil Practice & Remedies

Code chapter 17.50(d).


                                         17
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 18 of 19



                                 JURY DEMAND

      85.    Jones respectfully requests that, upon trial of this case, all issues of

fact be determined by a jury pursuant to Federal Rule of Civil Procedure 38, except

attorney fees and those issues specifically reserved by law for determination by the

Court. Plaintiff tenders the appropriate fee with this request.

                                      PRAYER

      Plaintiff requests the Court to cause Defendant to be cited to appear and

answer in this Court, and upon final hearing, the Court grant to Plaintiff as follows:

      1.     Grant Plaintiff equitable and legal relief enjoining Defendant, their

agents, successors, employers, and those acting in concert with them or at their

direction from continuing to abridge the rights of Plaintiff;

      2.     Order the Board of Regents of University of Houston to rescind all

suspensions and disciplinary letters of Jones and purge all of Jones’ files, school

records and academic transcripts of all disciplinary references;

      3.     Grant Jones actual and compensatory damages, including damages for

pain and suffering;

      4.     Grant Jones punitive damages;

      5.     Grant prejudgment interest in the high amount allowed by law; and




                                          18
    Case 4:19-cv-00415 Document 1 Filed in TXSD on 02/06/19 Page 19 of 19



      6.     Grant reasonable and attorney fees for all federal and state claims,

together with their costs and such other and further relief as appears just and

equitable in the circumstances of this case.


                                               Respectfully submitted,

                                               /s/ ChiQuia J. Roberson
                                               ChiQuia J. Roberson
                                               Attorney for Plaintiff
                                               Federal Admissions No. 866507
                                               Texas Bar No.: 24045328
                                               2700 Post Oak Boulevard, 21st Floor
                                               Houston, Texas 77056
                                               Telephone: 713-814-1119
                                               Facsimile: 832-383-3999

                                               ATTORNEY IN CHARGE
                                               OLIVIA ELISE JONES

OF COUNSEL:

ROBERSON LAW FIRM PLLC




                                         19
